Case: 15-12031     Date Filed: 01/03/2018   Page: 1 of 5


                                                                         [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-12031
                           ________________________

                    D.C. Docket No. 6:14-cv-01171-SDM-EAJ



JOHN D. KING,

                                                               Plaintiff-Appellant,
                                       versus

UNITED STATES GOVERNMENT,

                                                           Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                          _______________________

                                 (January 3, 2018)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

      This appeal requires us to decide whether a provision of the False Claims

Act, 31 U.S.C. § 3730, waives the sovereign immunity of the United States. In

2008, John King filed a qui tam action under the Act that the district court
              Case: 15-12031     Date Filed: 01/03/2018    Page: 2 of 5


dismissed because King committed discovery violations. In 2014, King filed a

complaint for money damages against the United States on the ground that the

government had secretly settled the violations he identified in his original action.

The district court dismissed his complaint as barred by sovereign immunity. We

affirm.

                                I. BACKGROUND

      In 2008, King filed a qui tam action as a relator on behalf of the United

States. In that action, King alleged that several defendant corporations violated the

False Claims Act. The government did not intervene. Later, the district court

dismissed the action with prejudice because of King’s discovery violations. And

we summarily affirmed this dismissal.

      After his qui tam action was dismissed, King filed this suit against the

United States. He alleges that the government conducted an investigation of the

fraud he identified and covertly settled with the defendants in his qui tam action

before its dismissal. King seeks a share of an alleged settlement of more than $7.5

million paid to the government. He argues that this allegedly covert settlement

violated his rights under section 3730(c)(5) of the False Claims Act, which

provides that, when the government purses an “alternate remedy,” “the person

initiating the action shall have the same rights in such proceeding as such person

would have had if the action had continued under this section.” 31 U.S.C.



                                          2
               Case: 15-12031     Date Filed: 01/03/2018     Page: 3 of 5


§ 3730(c)(5). The government responds that it filed a declaration in King’s original

qui tam action to explain that the government had investigated the allegations in

King’s complaint and that, after the investigation, it invoked its contractual rights

with the defendants in the qui tam action and settled for “the amount of the costs

that the United States had incurred in its investigation.”

      The district court dismissed King’s complaint as barred by sovereign

immunity. It concluded that King’s argument that the government waived its

immunity relied only on sections 3730(c)(5) and (d)(1) and that neither section

contains an express waiver of sovereign immunity.

                           II. STANDARD OF REVIEW

      “We review de novo the district court’s dismissal of a complaint for

sovereign immunity.” Contour Spa at the Hard Rock, Inc. v. Seminole Tribe of

Fla., 692 F.3d 1200, 1203 (11th Cir. 2012) (italics added) (quoting Sanderlin v.

Seminole Tribe of Fla., 243 F.3d 1282, 1285 (11th Cir. 2001)). “[W]e take as true

the facts as alleged in [the] complaint . . . .” Id. at 1201. And “we read briefs filed

by pro se litigants liberally . . . .” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008).

                                  III. DISCUSSION

      King wants to sue a different kind of king, but we are “heirs to a system in

which the sovereign, the king, was not amenable to suit.” Antonin Scalia & Bryan



                                           3
              Case: 15-12031      Date Filed: 01/03/2018   Page: 4 of 5


A. Garner, Reading Law: The Interpretation of Legal Texts 281 (2012). “Absent a

waiver, sovereign immunity shields the Federal Government and its agencies from

suit.” Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 475 (1994). “Waivers of the

Government’s sovereign immunity, to be effective, must be unequivocally

expressed.” United States v. Nordic Village, Inc., 503 U.S. 30, 33 (1992) (internal

quotation marks omitted); see also City of Jacksonville v. Dep’t of Navy, 348 F.3d
1307, 1314 (11th Cir. 2003). In other words, a waiver of sovereign immunity

“cannot be implied.” Franconia Assocs. v. United States, 536 U.S. 129, 141 (2002)

(internal quotation marks omitted); see also Scalia & Garner, supra, at 281 (“A

statute does not waive sovereign immunity . . . unless that disposition is

unequivocally clear.”).

      Section 3730, which addresses “[c]ivil actions for false claims,” provides no

express waiver of the sovereign immunity of the United States for a collateral

attack on a settlement between the government and a qui tam defendant. 31 U.S.C.

§ 3730. King’s complaint alleged a violation of section 3730(c)(5). But that

provision, known as the alternate remedies clause, enables the government to elect

to purse an alternate remedy, notwithstanding the earlier filing of a relator’s suit

about the same claim. And it provides the relator “the same rights” in that alternate

proceeding as the relator would have had in the original suit. 31 U.S.C.

§ 3730(c)(5). This section does not permit a relator to sue the government for



                                           4
              Case: 15-12031     Date Filed: 01/03/2018    Page: 5 of 5


money damages after his qui tam suit has been dismissed due to his own discovery

violations and after the government has successfully obtained an alternate remedy.

Likewise, section 3730(d) specifies when a court shall award a relator a portion of

“the proceeds of the action or settlement of the claim” and “an amount for

reasonable expenses,” “attorneys’ fees[,] and costs . . . against the defendant.” 31

U.S.C. § 3730(d). That section says nothing about a complaint filed against the

government by a relator whose qui tam action was dismissed for a discovery

violation after the government obtained a settlement. It does not expressly waive

sovereign immunity from that kind of collateral attack.

                                IV. CONCLUSION

We AFFIRM the dismissal of King’s complaint.




                                          5